DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LUKE CHAMBERLAIN,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-2722

                              [April 14, 2022]

   Appeal from order denying rule 3.850 motion in the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 11-14892CF10A.

  Luke Chamberlain, Wewahitchka, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Melynda Melear,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.